United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 16-1519
                    ___________________________

                            Major Williams, Jr.

                   lllllllllllllllllllllPetitioner - Appellant

                                       v.

                                 C. V. Rivera

                  lllllllllllllllllllllRespondent - Appellee
                                  ____________

                Appeal from United States District Court
               for the Eastern District of Arkansas - Helena
                              ____________

                       Submitted: February 10, 2017
                         Filed: February 16, 2017
                              [Unpublished]
                              ____________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.
       Federal prisoner Major Williams, Jr., appeals following the district court’s1
dismissal of his 28 U.S.C. § 2241 petition and denial of his motion for
reconsideration. Having conducted careful review of the record and the issues that are
properly before us, we conclude that Williams’s petition was properly dismissed for
lack of subject matter jurisdiction, and that the district court acted within its discretion
in denying reconsideration. Accordingly, we affirm the judgment. See 8th Cir. R.
47B.
                         ______________________________




       1
        The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable J.
Thomas Ray, United States Magistrate Judge for the Eastern District of Arkansas.

                                            -2-